Case: 13-7143      Document: 12      Page: 1     Filed: 12/20/2013




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                     BRIAN ANDERSON,
                      Claimant-Appellant,

                                v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                          2013-7143
                    ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 12-274.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
    Brian Anderson moves for leave to proceed in forma
 pauperis.
     Anderson is incarcerated. Pursuant to the Prisoner
 Litigation Reform Act of 1995, this court may not author-
 ize the prosecution of an appeal by a prisoner without the
 prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
 longer afforded the alternative of proceeding without
Case: 13-7143         Document: 12   Page: 2    Filed: 12/20/2013



 2                               ANDERSON   v. SHINSEKI



 payment of filing fees, but must, in time, pay the $455
 filing fee in its entirety. When funds exist, an initial
 partial payment must be made consisting of 20% of the
 greater of (a) the average monthly deposits to the prison-
 er’s account or (b) the average monthly balance in the
 prisoner’s account for the six-month period immediately
 preceding the filing of the notice of appeal. 28 U.S.C. §
 1915(b)(1). Thereafter, the prisoner is required to make
 monthly payments of 20% of the preceding month’s in-
 come credited to the prisoner’s account. 28 U.S.C. §
 1915(b)(2). The agency with custody of the prisoner must
 forward payments from the prisoner’s account each time
 the amount in the account exceeds $10 until the $455
 filing fee is paid in full. Id.
     By separate letter, the custodian of Anderson’s prison
 account is being directed to make the necessary arrange-
 ments to forward the filing fee to the court.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The mandate is recalled, the court's dismissal or-
 der is vacated, and the appeal is reinstated. The Secre-
 tary of Veterans Affairs should compute his brief due date
 from the date of this order.
    (2) Anderson’s motion for leave to proceed in forma
 pauperis is denied.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24